  Case 17-14972         Doc 34     Filed 12/11/18 Entered 12/11/18 08:05:50              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-14972
         BRITTANY A ALLEN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/12/2017.

         2) The plan was confirmed on 07/11/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/03/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/06/2018.

         6) Number of months from filing to last payment: 18.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-14972        Doc 34       Filed 12/11/18 Entered 12/11/18 08:05:50                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,524.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,524.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,412.59
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $111.41
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,524.00

Attorney fees paid and disclosed by debtor:                   $22.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADVOCATE HEALTH CARE             Unsecured          36.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP           Unsecured         182.00           NA              NA            0.00       0.00
AMERICAN FIRST FINANCE           Unsecured      1,159.00       1,159.71        1,159.71           0.00       0.00
CAPITAL ONE AUTO FINANCE         Unsecured     12,203.00     12,203.24        12,203.24           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         366.00        366.00          366.00           0.00       0.00
COMMONWEALTH EDISON              Unsecured         300.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured            NA         287.71          287.71           0.00       0.00
DEPAUL UNIVERSITY                Unsecured         316.00           NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       1,925.00       1,830.00        1,830.00           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA           0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,164.00            NA              NA            0.00       0.00
K JORDAN                         Unsecured         265.00        264.75          264.75           0.00       0.00
MASSEYS                          Unsecured            NA         177.40          177.40           0.00       0.00
MICHIGAN AVENUE IMMED CARE       Unsecured          31.00           NA              NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured         280.00        279.93          279.93           0.00       0.00
PAYDAY LOAN STORE                Unsecured      1,100.00       1,163.08        1,163.08           0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         947.00        898.13          898.13           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         582.00        629.40          629.40           0.00       0.00
PREMIER BANKCARD                 Unsecured            NA       1,164.37        1,164.37           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured            NA          60.26           60.26           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured          60.00           NA              NA            0.00       0.00
UIC PATHOLOGY                    Unsecured          11.00           NA              NA            0.00       0.00
UNIVERSITY OF IL HOSPITAL        Unsecured         245.00           NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      5,965.00            NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      5,003.00            NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      3,987.00            NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      2,937.00            NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      2,779.00            NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      2,619.00            NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      2,221.00            NA              NA            0.00       0.00
US DEPT ED % ECMC                Unsecured      2,142.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-14972         Doc 34     Filed 12/11/18 Entered 12/11/18 08:05:50                    Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim        Claim        Principal       Int.
Name                               Class    Scheduled        Asserted     Allowed         Paid          Paid
US DEPT ED % ECMC               Unsecured      1,489.00              NA           NA            0.00        0.00
US DEPT ED % ECMC               Unsecured         874.00             NA           NA            0.00        0.00
US DEPT OF EDUCATION            Unsecured      6,067.00       37,825.98     37,825.98           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                Interest
                                                            Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00                $0.00               $0.00
      Mortgage Arrearage                                       $0.00                $0.00               $0.00
      Debt Secured by Vehicle                                  $0.00                $0.00               $0.00
      All Other Secured                                        $0.00                $0.00               $0.00
TOTAL SECURED:                                                 $0.00                $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                $0.00               $0.00
       Domestic Support Ongoing                                $0.00                $0.00               $0.00
       All Other Priority                                  $1,830.00                $0.00               $0.00
TOTAL PRIORITY:                                            $1,830.00                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $56,479.96                   $0.00               $0.00


Disbursements:

       Expenses of Administration                               $2,524.00
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                           $2,524.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-14972         Doc 34      Filed 12/11/18 Entered 12/11/18 08:05:50                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
